Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 1 of 23 Page ID #:1



 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3
     Thomas E. Wheeler (SBN 308789)
     Mordechai Wolowitsch (SBN 324413)
 4   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
     21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
 6   Phone: 877-206-4741
 7   Fax: 866-633-0228
     tfriedman@toddflaw.com
 8   abacon@toddflaw.com
 9   mgeorge@toddflaw.com
     twheeler@toddflaw.com
10   mwolowitsch@toddflaw.com
11   Attorneys for Plaintiff, SEAN DABIR and all others similarly situated

12                       UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA

14   SEAN DABIR, individually, and on           Case No.
     behalf of all others similarly situated,
15                                              CLASS ACTION COMPLAINT
                  Plaintiff,
16                                              (1) Violation of the California False
           vs.                                      Advertising Act (Cal. Business &
17                                                  Professions Code §§ 17500 et seq.);
     MCDONALD’S CORPORATION;                        and
18   and DOES 1 – 10, inclusive,                (2) Violation of Unfair Competition
                                                    Law (Cal. Business & Professions
19                Defendant.                        Code §§ 17200 et seq.);
                                                (3) Violation of the Consumer Legal
20                                                  Remedies Act (Cal. Civ. C. §§ 1750
                                                    et. seq.)
21

22                                              Jury Trial Demanded
23

24

25

26

27

28


                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 2 of 23 Page ID #:2



 1         Plaintiff SEAN DABIR (“Plaintiff”), individually and on behalf of all other
 2   members of the public similarly situated, allege as follows:
 3                             NATURE OF THE ACTION
 4         1.     Plaintiff brings this class action Complaint against Defendant
 5   MCDONALD’S CORPORATION, (hereinafter “Defendant”) to stop Defendant’s
 6   practice of falsely advertising the pricing of its Sausage McMuffins (“Class
 7   Products”) as being on the “value menu” at the price of $1, and to obtain redress
 8   for a California class of consumers (“Class Members”) who changed position,
 9   within the applicable statute of limitations period, as a result of Defendant’s false
10   and misleading advertisements.
11         2.     Defendant, MCDONALD’S CORPORATION, is a corporation with
12   its principal place of business in Illinois and incorporated in Delaware, and is
13   engaged in the operation of a chain of restaurants and the sale and distribution of
14   fast food.
15         3.     Defendant represents that consumers can purchase the Class Products
16   at the cost of $1 as part of its value menu, when in fact Defendant charged $1.89
17   for the Class Products. Defendant misrepresented and falsely advertised to
18   Plaintiff and others similarly situated consumers their Class Products
19         4.     Plaintiff and others similarly situated purchased Class Products from
20   Defendant, and they did so on the basis that the Class Products cost $1 as part of
21   Defendant’s Value Menu.
22         5.     Defendant’s misrepresentations to Plaintiff and others similarly
23   situated caused them to purchase the Class Products, which Plaintiff and others
24   similarly situated would not have purchased or attempted to purchase absent these
25   misrepresentations by Defendant and their employees. In so doing, Defendant has
26   violated California consumer protection statutes, including the Unfair Competition
27   Law, False Advertising Law, and the Consumer Legal Remedies Act.
28
                                              Page 1
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 3 of 23 Page ID #:3



 1       NATURE OF THE CASE & COMMON ALLEGATIONS OF FACT
 2         6.       Consumers purchased Class Products from Defendant, advertised to
 3   be a part of the Value Menu and thus cost $1. In the case at bar, they did so under
 4   the impression that Defendant would not charge consumers a price different than
 5   represented.
 6         7.       Consumers rely on the representations and advertisements of
 7   restaurants in order to know which products to purchase. Details as to the price are
 8   important and material to consumers at the time they purchase food from a
 9   particular restaurant.
10         8.       Defendant is engaged in the restaurant business, specifically the fast
11   food business.
12         9.       When consumers purchase food, from restaurants, they reasonably
13   believe that they will only need to pay a certain definite price for the food and
14   beverage items.
15         10.      Defendant profits from the sale of food and beverage items. Many
16   consumers would not have purchased Class Products from Defendant had they
17   known Defendant would charge a price in excess of represented.
18         11.      Defendant misrepresents the price of the Class Product as being $1.00
19   when in fact Defendant will charge approximately 89% in order to deceive
20   consumers into purchasing the Class Products.
21         12.      Defendant does not present consumers with a written copy of the
22   correct terms of the purchase of the Class Product, prior to purchase, in order to
23   conceal the deception that is at issue in this case.
24         13.      Defendant makes written representations to consumers regarding the
25   cost of the Class Products, when consumers purchase the Class Products from
26   Defendant, that contradict the actual price charged to Plaintiff and consumers
27   when purchasing the Class Products.
28
                                               Page 2
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 4 of 23 Page ID #:4



 1            14.   The aforementioned written representations are objectively false, and
 2   constitute false advertising under Cal. Bus. & Prof. Code §§ 17500 et. seq. an
 3   unlawful, unfair, or deceptive business practices under Cal. Bus. & Prof. Code §§
 4   17200 et. seq., and further constitute a violation of Cal. Civ. Code §§ 1750 et. seq.
 5            15.   Defendant’s violations of the law include without limitation the false
 6   advertising, marketing, representations, and sale of the falsely advertised Class
 7   Products to consumers in California.
 8            16.   On behalf of the class, Plaintiff seeks an injunction requiring
 9   Defendant to cease advertising and selling the Class Products in a manner that is
10   deceptive, to disclose the true price, nature and quality of its products in a
11   conspicuous manner at or prior to the point of sale, and an award of damages to
12   the Class Members, together with costs and reasonable attorneys’ fees.
13                             JURISDICTION AND VENUE
14            17.   This class action is brought pursuant to Federal Rule of Civil
15   Procedure 23.
16            18.   This matter is properly venued in the United States District Court for
17   the Central District of California, in that Defendant does business in the Central
18   District of California. A substantial portion of the events giving rise to Defendant’s
19   liability took place in this district.
20            19.   There is original federal subject matter jurisdiction over this matter
21   pursuant to the Class Action Fairness Act of 2005, Pub. L. 109-2, 119 Stat. 4 (Feb.
22   18, 2005), by virtue of 28 U.S.C. §1332(d)(2), which explicitly provides for the
23   original jurisdiction of federal courts in any class action in which at least 100
24   members are in the proposed plaintiff class, any member of the plaintiff class is a
25   citizen of a State different from the State of citizenship of any defendant, and the
26   matter in controversy exceeds the sum of $5,000,000.00, exclusive of interests and
27   costs.
28
                                                 Page 3
                                         CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 5 of 23 Page ID #:5



 1         20.    In the case at bar, there are at least 100 members in the proposed
 2   Class, the total claims of the proposed Class members are in excess of
 3   $5,000,000.00 in the aggregate, exclusive of interests and costs, and Plaintiff seeks
 4   to represent a California class of consumers, establishing minimum diversity.
 5                                     THE PARTIES
 6         21.    Plaintiff SEAN DABIR is a citizen and resident of the State of
 7   California, County of Los Angeles.
 8         22.    Defendant    MCDONALD’S              CORPORATION       is   a company
 9   incorporated in Delaware, and with its principal place of business, in Illinois.
10   Defendant owns and operates several McDonald’s restaurants throughout the state
11   of California, specifically in Los Angeles, California.
12         23.    Plaintiff is informed and believes, and thereon alleges, that each and
13   all of the acts and omissions alleged herein were performed by, or is attributable
14   to, Defendant and/or its employees, agents, and/or third parties acting on its behalf,
15   each acting as the agent for the other, with legal authority to act on the other’s
16   behalf. The acts of any and all of Defendant’s employees, agents, and/or third
17   parties acting on its behalf, were in accordance with, and represent, the official
18   policy of Defendant.
19         24.    The above named Defendant, and its subsidiaries and agents, are
20   collectively referred to as “Defendant.” The true names and capacities of the
21   Defendant sued herein as DOE DEFENDANT 1 through 10, inclusive, are
22   currently unknown to Plaintiff, who therefore sues such Defendant by fictitious
23   names. Each of the Defendant designated herein as a DOE is legally responsible
24   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
25   the Complaint to reflect the true names and capacities of the DOE Defendant when
26   such identities become known.
27         25.    Plaintiff is informed and believes, and thereon alleges, that said
28
                                              Page 4
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 6 of 23 Page ID #:6



 1   Defendant is in some manner intentionally, negligently, or otherwise responsible
 2   for the acts, omissions, occurrences, and transactions of each and all its employees,
 3   agents, and/or third parties acting on its behalf, in proximately causing the
 4   damages herein alleged.
 5         26.    At all relevant times, Defendant ratified each and every act or
 6   omission complained of herein. At all relevant times, Defendant, aided and abetted
 7   the acts and omissions as alleged herein.
 8                                PLAINTIFF’S FACTS
 9         27.    On or About September 3, 2018, Plaintiff visited Defendant’s
10   McDonald’s restaurant at 3880 Pacific Coast Highway, Torrance CA 90505-5916
11   in order to purchase food.
12         28.    At the Defendant’s restaurant, Plaintiff was presented with an
13   advertisement on Defendant’s menu board that the Sausage McMuffin was part of
14   the value menu and thus cost $1. A true and accurate copy of this advertisement
15   is as follows.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                              Page 5
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 7 of 23 Page ID #:7



 1

 2         29.    Based on this advertisement and representation, Plaintiff decided to
 3   purchase two Sausage McMuffins.
 4         30.    In reliance on the representations, Plaintiff purchased Class Products
 5   from Defendant.
 6         31.    After purchasing the product and leaving the restaurant, however,
 7   Plaintiff realized that Defendant had charged Plaintiff $1.89 per Sausage
 8   McMuffin, contrary to the $1 cost the Sausage McMuffin was represented as
 9   having.
10         32.    Had Plaintiff known that Defendant would charge Plaintiff more than
11   Defendant had represented for the Class Products, he would not have purchased
12   the Class Products from Defendant’s restaurant.
13         33.    Furthermore, Plaintiff did not discover, nor could he have discovered,
14   the true nature of the pricing of the Class Products until after Plaintiff’s purchase.
15         34.    For the Class Products, Plaintiff paid more than valuable
16   consideration. Plaintiff relied on the fact that the Class Products would cost $1.00,
17   as advertised; and that Defendant would not charge Plaintiff more than
18   represented. Plaintiff was never informed, in writing, orally, or in any conspicuous
19   manner, that Plaintiff would be charged in excess of the advertised cost prior to
20   purchase.
21         35.    Plaintiff relied on Defendant’s statements about the price of the Class
22   Products. Plaintiff felt assured by Defendant that the Class Products would cost
23   $1.00 as represented at the time of purchase. Plaintiff would not have agreed to
24   purchase Defendant’s Class Products if he had known that Defendant would
25   charge more than represented.
26         36.    Knowledge of the true nature and price of Defendant’s Class Products
27   would have impacted Plaintiff’s decision to purchase Class Products from
28
                                              Page 6
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 8 of 23 Page ID #:8



 1   Defendant over other restaurants or sellers. Plaintiff would have found it important
 2   to his purchase decision to know exactly what price his purchase was to be.
 3         37.    Plaintiff felt ripped off and cheated by Defendant for charging in
 4   excess of the represented price for the Class Products, contradicting that that which
 5   Defendant represented. Plaintiff believes that Defendant will continue its action
 6   of duping consumers into purchasing Class Products that deviate from Defendant’s
 7   representations, namely misrepresenting the price of Defendant’s Class Products,
 8   unless Defendant’s practices are halted by way of an injunction.
 9         38.    As a result of Defendant’s fraudulent practices, described herein,
10   Plaintiff has suffered economic loss, emotional distress, wasted time, and anxiety.
11         39.    Plaintiff alleges on information and belief that it is Defendant’s policy
12   and practice to misrepresent the true price of its Class Products. Plaintiff asserts
13   that this practice constitutes a material misrepresentation of a material fact relating
14   to the price of its products that would be important to a reasonable consumer to
15   know at the time they purchase Defendant’s Class Products.
16         40.    Plaintiff alleges on information and belief that Defendant’s policy and
17   practice is to materially misrepresent the price through said fraudulent
18   misrepresentations, to induce consumers to reasonably rely on the said
19   misrepresentations, in order to induce their purchase of food from Defendant over
20   law abiding competitors.
21         41.    Defendant has a duty to disclose the true price of its Class Products,
22   prior to the time consumers agree to purchase food from Defendant. Defendant
23   has a duty to disclose these material features of their Class Products because such
24   features would be highly important to a reasonable consumer.
25         42.    Such sales tactics rely on falsities and have a tendency to mislead and
26   deceive a reasonable consumer.
27         43.    Defendant expressly represented to Plaintiff, through written
28
                                               Page 7
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 9 of 23 Page ID #:9



 1   statements, the price of its Class Products.
 2         44.    Plaintiff alleges that such representations were part of a common
 3   scheme to mislead consumers and incentivize them to purchase Defendant’s Class
 4   Products.
 5         45.    In purchasing the Class Products, Plaintiff relied upon Defendant’s
 6   representations.
 7         46.    Such representations were clearly false because the true price of the
 8   Class Products were different than represented.
 9         47.    Plaintiff would not have purchased the Class Products if he knew that
10   the above-referenced statements made by Defendant were false.
11         48.    Had Defendant properly marketed, advertised, and represented the
12   Class Products, Plaintiff would not have purchased Class Products.
13         49.    Plaintiff agreed to give his money, attention, and time to Defendant
14   because of the price of the Class Products that were advertised. Defendant
15   benefited from falsely advertising the price of its Class Products. Defendant
16   benefited on the loss to Plaintiff and provided nothing of benefit to Plaintiff in
17   exchange.
18         50.    Defendant’s acts and omissions were intentional, and resulted from
19   Defendant’s desire to mislead consumers into purchasing Class Products at an
20   increased price.
21         51.    Defendant’s acts and omissions were intentional, and resulted from
22   Defendant’s desire to mislead consumers into making payments for Class Products
23   for which Defendant advertised the wrong price.
24                          CLASS ACTION ALLEGATIONS
25         52.    Plaintiff brings this action, on behalf of himself and all others
26   similarly situated, and thus, seeks class certification under Fed. R. Civ. P. 23.
27         53.    The class Plaintiff seeks to represent (the “Class”) is defined as
28
                                              Page 8
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 10 of 23 Page ID #:10



  1   follows:
  2                  All consumers, who, between the applicable statute of
                     limitations and the present, purchased Class Products in
  3                  the state of California and were charged in excess of the
                     price represented by Defendant.
  4

  5            54.   As used herein, the term “Class Members” shall mean and refer to the
  6   members of the Class described above.
  7            55.   Excluded from the Class is Defendant, its affiliates, employees,
  8   agents, and attorneys, and the Court.
  9            56.   Plaintiff reserves the right to amend the Class, and to add additional
 10   subclasses, if discovery and further investigation reveals such action is warranted.
 11            57.   Upon information and belief, the proposed class is composed of
 12   thousands of persons. The members of the class are so numerous that joinder of
 13   all members would be unfeasible and impractical.
 14            58.   No violations alleged in this complaint are contingent on any
 15   individualized interaction of any kind between Class members and Defendant.
 16            59.   Rather, all claims in this matter arise from the identical, false,
 17   affirmative representations of the services, when in fact, such representations were
 18   false.
 19            60.   There are common questions of law and fact as to the Class Members
 20   that predominate over questions affecting only individual members, including but
 21   not limited to:
 22                  (a)   Whether Defendant engaged in unlawful, unfair, or deceptive
 23                        business practices in selling Class Products to Plaintiff and
 24                        other Class Members;
 25                  (b)   Whether Defendant made misrepresentations with respect to
 26                        the Class Products sold to consumers;
 27                  (c)   Whether Defendant profited from the sale of falsely priced
 28
                                                Page 9
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 11 of 23 Page ID #:11



  1                      Class Products;
  2                (d)   Whether Defendant violated California Bus. & Prof. Code §
  3                      17200, et seq., California Bus. & Prof. Code § 17500, et seq.,
  4                      and Cal. Civ. C. §1750 et seq.;
  5                (e)   Whether Plaintiff and Class Members are entitled to
  6                      restitutionary, equitable, and/or injunctive relief;
  7                (f)   Whether Defendant’s unlawful, unfair, and/or deceptive
  8                      practices harmed Plaintiff and Class Members; and
  9                (g)   The method of calculation and extent of damages for Plaintiff
 10                      and Class Members.
 11         61.    Plaintiff is a member of the Class he seeks to represent
 12         62.    The claims of Plaintiff are not only typical of all Class members, they
 13   are identical.
 14         63.    All claims of Plaintiff and the Class are based on the exact same legal
 15   theories.
 16         64.    Plaintiff has no interest antagonistic to, or in conflict with, the Class.
 17         65.    Plaintiff is qualified to, and will, fairly and adequately protect the
 18   interests of each Class Member, because Plaintiff bought Class Products from
 19   Defendant during the Class Period. Defendant’s unlawful, unfair and/or fraudulent
 20   actions concerns the same business practices described herein irrespective of
 21   where they occurred or were experienced. Plaintiff’s claims are typical of all Class
 22   Members as demonstrated herein.
 23         66.    Plaintiff will thoroughly and adequately protect the interests of the
 24   Class, having retained qualified and competent legal counsel to represent himself
 25   and the Class.
 26         67.    Common questions will predominate, and there will be no unusual
 27   manageability issues.
 28
                                               Page 10
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 12 of 23 Page ID #:12



  1                              FIRST CAUSE OF ACTION
  2                   Violation of the California False Advertising Act
  3                         (Cal. Bus. & Prof. Code §§ 17500 et seq.)
  4         68.    Plaintiff incorporates by reference each allegation set forth above as
  5   fully set forth herein.
  6         69.    Pursuant to California Business and Professions Code section 17500,
  7   et seq., it is unlawful to engage in advertising “which is untrue or misleading, and
  8   which is known, or which by the exercise of reasonable care should be known, to
  9   be untrue or misleading . . . [or] to so make or disseminate or cause to be so made
 10   or disseminated any such statement as part of a plan or scheme with the intent not
 11   to sell that personal property or those services, professional or otherwise, so
 12   advertised at the price stated therein, or as so advertised.”
 13         70.    California Business and Professions Code section 17500, et seq.’s
 14   prohibition against false advertising extends to the use of false or misleading
 15   written statements.
 16         71.    Defendant misled consumers by making misrepresentations and
 17   untrue statements about the Class Products, namely, Defendant misrepresented the
 18   price of the Class Products, and made false representations to Plaintiff and other
 19   putative class members in order to solicit these transactions.
 20         72.    Defendant knew that its representations and omissions were untrue
 21   and misleading, and deliberately made the aforementioned representations and
 22   omissions in order to deceive reasonable consumers like Plaintiff and other Class
 23   Members.
 24         73.    As a direct and proximate result of Defendant’s misleading and false
 25   advertising, Plaintiff and the other Class Members have suffered injury in fact and
 26   have lost money or property, time, and attention. Plaintiff reasonably relied upon
 27   Defendant’s representations regarding the Class Products. In reasonable reliance
 28
                                               Page 11
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 13 of 23 Page ID #:13



  1   on Defendant’s false advertisements, Plaintiff and other Class Members purchased
  2   the Class Products. In turn, Plaintiff and other Class Members ended up with Class
  3   Products that were more expensive than represented, and therefore Plaintiff and
  4   other Class Members have suffered injury in fact.
  5         74.    Plaintiff alleges that these false and misleading representations made
  6   by Defendant constitute a “scheme with the intent not to sell that personal property
  7   or those services, professional or otherwise, so advertised at the price stated
  8   therein, or as so advertised.”
  9         75.    Defendant advertised to Plaintiff and other putative class members,
 10   through written representations made by Defendant and its employees that the
 11   Class Products would be of a particular price.
 12         76.    Thus, Defendant knowingly sold Class Products to Plaintiff and other
 13   putative class members.
 14         77.    The misleading and false advertising described herein presents a
 15   continuing threat to Plaintiff and the Class Members in that Defendant persist and
 16   continue to engage in these practices, and will not cease doing so unless and until
 17   forced to do so by this Court. Defendant’s conduct will continue to cause
 18   irreparable injury to consumers unless enjoined or restrained. Plaintiff is entitled
 19   to preliminary and permanent injunctive relief ordering Defendant to cease its
 20   false advertising, as well as disgorgement and restitution to Plaintiff and all Class
 21   Members of Defendant’s revenues associated with the funds collected due to the
 22   overcharging for the Class Products, or such portion of those revenues as the Court
 23   may find equitable.
 24                             SECOND CAUSE OF ACTION
 25                      Violation of Unfair Business Practices Act
 26                         (Cal. Bus. & Prof. Code §§ 17200 et seq.)
 27         78.    Plaintiff incorporates by reference each allegation set forth above as
 28
                                               Page 12
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 14 of 23 Page ID #:14



  1   fully set forth herein.
  2         79.    Actions for relief under the unfair competition law may be based on
  3   any business act or practice that is within the broad definition of the UCL. Such
  4   violations of the UCL occur as a result of unlawful, unfair or fraudulent business
  5   acts and practices. A plaintiff is required to provide evidence of a causal
  6   connection between a Defendant’s business practices and the alleged harm--that
  7   is, evidence that the Defendant’s conduct caused or was likely to cause substantial
  8   injury. It is insufficient for a plaintiff to show merely that the Defendant’s conduct
  9   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
 10   definition of unfair competition covers any single act of misconduct, as well as
 11   ongoing misconduct.
 12                                         UNFAIR
 13         80.    California Business & Professions Code § 17200 prohibits any
 14   “unfair . . . business act or practice.”              Defendant’s acts, omissions,
 15   misrepresentations, and practices as alleged herein also constitute “unfair”
 16   business acts and practices within the meaning of the UCL in that its conduct is
 17   substantially injurious to consumers, offends public policy, and is immoral,
 18   unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs
 19   any alleged benefits attributable to such conduct. There were reasonably available
 20   alternatives to further Defendant’s legitimate business interests, other than the
 21   conduct described herein. Plaintiff reserves the right to allege further conduct
 22   which constitutes other unfair business acts or practices. Such conduct is ongoing
 23   and continues to this date.
 24         81.    In order to satisfy the “unfair” prong of the UCL, a consumer must
 25   show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
 26   benefits to consumers or competition; and (3) is not one that consumers themselves
 27   could reasonably have avoided.
 28
                                               Page 13
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 15 of 23 Page ID #:15



  1         82.    Here, Defendant’s conduct has caused and continues to cause
  2   substantial injury to Plaintiff and members of the Class. Plaintiff and members of
  3   the Class have suffered injury in fact due to Defendant’s decision to sell them
  4   falsely described Class Products. Thus, Defendant’s conduct has caused
  5   substantial injury to Plaintiff and the members of the Class.
  6         83.    Moreover, Defendant’s conduct as alleged herein solely benefits
  7   Defendant while providing no benefit of any kind to any consumer. Such deception
  8   utilized by Defendant convinced Plaintiff and members of the Class that the Class
  9   Products were a certain price in order to induce them to spend money on said Class
 10   Products. In fact, knowing that Class Products were not of this price, Defendant
 11   unfairly profited from their sale. Thus, the injury suffered by Plaintiff and the
 12   members of the Class is not outweighed by any countervailing benefits to
 13   consumers.
 14         84.    Finally, the injury suffered by Plaintiff and members of the Class is
 15   not an injury that these consumers could reasonably have avoided. After
 16   Defendant falsely represented the Class Products, Plaintiff and class members
 17   suffered injury in fact due to Defendant’s sale of Class Products to them.
 18   Defendant failed to take reasonable steps to inform Plaintiff and class members
 19   that the Class Products were not advertised as having the price they in fact did
 20   have. As such, Defendant took advantage of Defendant’s position of perceived
 21   power in order to deceive Plaintiff and the Class members to purchase Class
 22   Products, where Plaintiff and the Class members were overcharged. Therefore, the
 23   injury suffered by Plaintiff and members of the Class is not an injury which these
 24   consumers could reasonably have avoided.
 25         85.    Thus, Defendant’s conduct has violated the “unfair” prong of
 26   California Business & Professions Code § 17200.
 27                                   FRAUDULENT
 28
                                              Page 14
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 16 of 23 Page ID #:16



  1         86.    California Business & Professions Code § 17200 prohibits any
  2   “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
  3   prong of the UCL, a consumer must allege that the fraudulent business practice
  4   was likely to deceive members of the public.
  5         87.    The test for “fraud” as contemplated by California Business and
  6   Professions Code § 17200 is whether the public is likely to be deceived. Unlike
  7   common law fraud, a § 17200 violation can be established even if no one was
  8   actually deceived, relied upon the fraudulent practice, or sustained any damage.
  9         88.    Here, not only were Plaintiff and the Class members likely to be
 10   deceived, but these consumers were actually deceived by Defendant. Such
 11   deception is evidenced by the fact that Plaintiff agreed to purchase Class Products
 12   under the basic assumption that they would be at the price advertised when in fact
 13   they were not, rather, Defendant charged Plaintiff and the Class members more
 14   than was represented for the Class Products. Plaintiff’s reliance upon Defendant’s
 15   deceptive statements is reasonable due to the unequal bargaining powers of
 16   Defendant and Plaintiff. For the same reason, it is likely that Defendant’s
 17   fraudulent business practice would deceive other members of the public.
 18         89.    As explained above, Defendant deceived Plaintiff and other Class
 19   Members by representing the Class Products as being a certain price when in
 20   reality they were a significantly different, and thus falsely represented the Class
 21   Products.
 22         90.    Thus, Defendant’s conduct has violated the “fraudulent” prong of
 23   California Business & Professions Code § 17200.
 24                                     UNLAWFUL
 25         91.    California Business and Professions Code Section 17200, et seq.
 26   prohibits “any unlawful…business act or practice.”
 27         92.    As explained above, Defendant deceived Plaintiff and other Class
 28
                                              Page 15
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 17 of 23 Page ID #:17



  1   Members by representing the Class Products as being of a price from what they
  2   actually were.
  3         93.    Defendant used false advertising, marketing, and misrepresentations
  4   to induce Plaintiff and Class Members to purchase the Class Products, in violation
  5   of California Business and Professions Code Section 17500, et seq.. Had
  6   Defendant not falsely advertised, marketed, or misrepresented the Class Products,
  7   Plaintiff and Class Members would not have purchased the Class Products.
  8   Defendant’s conduct therefore caused and continues to cause economic harm to
  9   Plaintiff and Class Members.
 10         94.    This practice of making these representations by Defendant is
 11   therefore an “unlawful” business practice or act under Business and Professions
 12   Code Section 17200 et seq.
 13         95.    Defendant have thus engaged in unlawful, unfair, and fraudulent
 14   business acts entitling Plaintiff and Class Members to judgment for damages and
 15   equitable relief against Defendant, as set forth in the Prayer for Relief.
 16   Additionally, pursuant to Business and Professions Code section 17203, Plaintiff
 17   and Class Members seek an order requiring Defendant to immediately cease such
 18   acts of unlawful, unfair, and fraudulent business practices and requiring Defendant
 19   to correct their actions.
 20                               THIRD CAUSE OF ACTION
 21                      Violation of Consumer Legal Remedies Act
 22                               (Cal. Civ. Code § 1750 et seq.)
 23         96.    Plaintiff incorporates by reference each allegation set forth above
 24   herein.
 25         97.    Defendant’s actions as detailed above constitute a violation of the
 26   Consumer Legal Remedies Act, Cal. Civ. Code §1770 to the extent that Defendant
 27   violated the following provisions of the CLRA:
 28
                                               Page 16
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 18 of 23 Page ID #:18



  1
                  a. Representing that goods or services are of a particular standard,
                     quality, or grade, or that goods are of a particular style or model, if they
  2                  are of another. Cal. Civ. Code § 1770(7);
  3
                  b. Advertising goods or services with intent not to sell them as advertised;
  4                  Cal. Civ. Code §1770(9);
  5
                  c. Representing that a transaction confers or involves rights, remedies, or
  6                  obligations which it does not have or involve, or which are prohibited
  7                  by law; Cal. Civ. Code §1770(14); and

  8               d. Representing that the subject of a transaction has been supplied in
  9                  accordance with a previous representation when it has not; Cal. Civ.
                     Code §1770(16);
 10
            98.      On or about July 18, 2019, through his Counsel of record, using
 11
      certified mail with a return receipt requested, Plaintiff served Defendant with
 12
      notice of its violations of the CLRA, and asked that Defendants correct, repair,
 13
      replace or otherwise rectify the goods and services alleged to be in violation of the
 14
      CLRA; this correspondence advised Defendant that they must take such action
 15
      within thirty (30) calendar days, and pointed Defendant to the provisions of the
 16
      CLRA that Plaintiff believe to have been violated by Defendants.
 17
            99.      Defendant has not replied to this correspondence, and have thereby
 18
      refused to timely correct, repair, replace or otherwise rectify the issues raised
 19
      therein.
 20
            100.     Plaintiff has filed the venue affidavit required by Cal. Civ. C. § 1780
 21
      with this Complaint as Exhibit A.
 22
                                        MISCELLANEOUS
 23
            101.     Plaintiff and Class Members allege that they have fully complied with
 24
      all contractual and other legal obligations and fully complied with all conditions
 25
      precedent to bringing this action or that all such obligations or conditions are
 26
      excused.
 27

 28
                                                  Page 17
                                          CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 19 of 23 Page ID #:19



  1                                    PRAYER FOR RELIEF
  2             102.   Plaintiff, on behalf of himself and the Class, requests the following
  3   relief:
  4                    (a)   An order certifying the Class and appointing Plaintiff as
  5                          Representative of the Class;
  6                    (b)   An order certifying the undersigned counsel as Class Counsel;
  7                    (c)   An order requiring Defendant at its own cost, to notify all Class
  8                          Members of the unlawful and deceptive conduct herein;
  9                    (d)   An order requiring Defendant to engage in corrective
 10                          advertising regarding the conduct discussed above;
 11                    (e)   Actual damages suffered by Plaintiff and Class Members as
 12                          applicable, in the form of full restitution of all funds acquired
 13                          from Plaintiff and Class Members of the profits collected solely
 14                          from the mispriced Class Products from Plaintiff and Class
 15                          Members from the sale of misbranded Class Products during
 16                          the relevant class period;
 17                    (f)   Punitive damages, as allowable, in an amount determined by
 18                          the Court or jury;
 19                    (g)   All reasonable and necessary attorneys’ fees and costs provided
 20                          by statute, common law or the Court’s inherent power;
 21                    (h)   Pre- and post-judgment interest; and
 22                    (i)   All other relief, general or special, legal and equitable, to which
 23                          Plaintiff and Class Members may be justly entitled as deemed
 24                          by the Court.
 25                                REQUEST FOR JURY TRIAL
 26             103.   Plaintiff requests a trial by jury as to all claims so triable.
 27

 28
                                                    Page 18
                                             CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 20 of 23 Page ID #:20



  1
      Dated: September 16, 2019    Respectfully submitted,

  2                                LAW OFFICES OF TODD M. FRIEDMAN, PC
  3

  4                                    By: s/Todd M. Friedman
  5                                        TODD M. FRIEDMAN, ESQ.
  6                                         Attorney for Plaintiff Sean Dabir

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           Page 19
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 21 of 23 Page ID #:21



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10                                  EXHIBIT A
 11                                 Venue Affidavit

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           Page 20
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 22 of 23 Page ID #:22



1      Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
2
       Meghan E. George (SBN 274525)
3      Thomas E. Wheeler (SBN 308789)
       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4      21550 Oxnard St. Suite 780,
5
       Woodland Hills, CA 91367
       Phone: 877-206-4741
6      Fax: 866-633-0228
       tfriedman@toddflaw.com
7      abacon@toddflaw.com
8
       mgeorge@toddflaw.com
       twheeler@toddflaw.com
9      Attorneys for Plaintiff
10
                                    UNITED STATES DISTRICT COURT
11                                 CENTRAL DISTRICT OF CALIFORNIA

12     SEAN DABIR, individually, and on                Case No.:
       behalf of all others similarly situated,
13                                                     CONSUMER LEGAL REMEDIES
                      Plaintiff,                       ACT VENUE AFFIDAVIT; CCP §
14
                                                       1780
              vs.
15

16
       MCDONALD’S CORPORATION; and
       DOES 1 – 10, inclusive,
17
                      Defendant
18
       I, Sean Dabir, declare and state as follows:
19

20
          1. I am the plaintiff in this matter, and specifically have brought a claim for Violations of

21            the Consumer Legal Remedies Act.
22        2. The defendant to this cause of action, McDonald’s Corporation, was doing business in
23
              Los Angeles County California, namely, because it sold me the products at issue at its
24
              location at 3880 Pacific Coast Highway, Torrance CA 90505-5916 which is within the
25

26            county of Los Angeles.

27        3. I am a citizen and resident of the State of California, County of Los Angeles.
28




                                                      -1-
     Case 2:19-cv-08006-MWF-AFM Document 1 Filed 09/16/19 Page 23 of 23 Page ID #:23



1         I declare under penalty of perjury under the laws of the State of California that the
2
       foregoing is true and correct.
3
       Executed this 18th day of July, 2019, at Palos Verdes, California.
4

5

6
       _______________________________
7      Sean Dabir
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -2-
